UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04345) Exact name of registrant as specified in charter:	Putnam Tax Free Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	August 1, 2015 — January 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax-Free High Yield Fund Semiannual report 1 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally tax-exempt funds may be subject to state and local taxes. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The fund may invest significantly in particular segments of the tax-exempt debt market, making it more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In markets around the world, 2016 began with a sharp downturn, driven mainly by fears of weak global growth. Equity and fixed-income markets are again showing some of the negative trends seen during late summer of 2015. Generally speaking, only high-quality bonds appear to be weathering the storm. Of course, as in any downturn, attractive valuation opportunities may be emerging. While economic growth may be muted in many parts of the world, notably in China and in emerging markets, the U.S. economy appears to be among the more resilient. The unemployment rate has fallen below 5%, with some signs of moderate wage growth and solid housing market conditions. Low energy prices, while a negative for energy companies, mean more money in consumers’ pockets, helping to buoy consumption. Moreover, divergent economic policies among central banks around the globe may create potential opportunities for capturing growth. Although no one can predict where markets will head going forward, Putnam’s experienced portfolio managers are actively seeking fundamental insights to maneuver in all types of conditions, relying on a proprietary global research framework to help guide their investment decisions. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended January 31, 2016, as well as an outlook for the coming months. For questions on market turbulence, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Performance for class A shares before their inception (9/20/93) is derived from the historical performance of class B shares. † Returns for the six-month period are not annualized, but cumulative. 4 Tax-Free High Yield Fund Interview with your fund’s portfolio manager What was the environment like for municipal bonds during the six - month reporting period ended January31, 2016? The market environment proved to be challenging for many asset classes, but municipal bonds performed well on an absolute and a relative basis — returning 3.66%, according to the Barclays Municipal Bond Index, and generally outperforming widely followed benchmarks for U.S. and international fixed-income markets. Expectations for the Federal Reserve’s first interest-rate hike since June2006 weighed on most bond markets throughout much of the reporting period, but the tax-free, income-producing benefits of municipal bond investing proved to be a strong draw for U.S. income-oriented investors. The Fed’s intention to begin normalizing U.S. interest rates was complicated by a convergence of global factors — notably, overlapping economic slowdowns in Europe and China and low commodity prices. However, the long-awaited quarter-point interest-rate hike from the Federal Reserve finally came in December. For all the anxiety about the prospect of the first rise in the federal funds rate in almost a decade, the Fed’s decision had little immediate impact on market rates. In the closing weeks of the period, however, sentiment turned negative as oil prices tumbled anew, triggering further This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Tax-Free High Yield Fund 5 losses in energy stocks and currencies of commodity-exporting countries. Against this backdrop, municipal market technicals [supply/demand dynamics] were generally supportive of municipal bond prices during the reporting period and helped to offset negative pressure from the risk of higher interest rates. New issuance unexpectedly slowed in the final months of the reporting period after climbing steadily in the first half of 2015. About two thirds of the new issuance coming to market was earmarked for refinancing older, higher-coupon debt. Demand for municipal bonds held up well, and mutual fund inflows continued to be solid despite the heightened market volatility that characterized the reporting period. With a few notable exceptions, municipal fundamental credit quality remained sound. How did Putnam Tax-Free High Yield Fund perform in this environment? The fund delivered positive absolute performance that exceeded that of the Barclays Municipal Bond Index for the six months ended January31, 2016. The fund’s focus on high-yield municipal bonds was a tailwind for performance, as demand for these bonds helped push prices higher. The fund’s slightly shorter-duration positioning, somewhat higher cash allocation, and the underperformance of certain industrial revenue bonds were detractors from relative performance during the reporting period versus that of its Lipper peers, as interest rates were generally flat to marginally lower during the period. The Supreme Court has agreed to hear Puerto Rico’s case for restructuring its municipal debt obligations. States and cities across the United States are considering Allocations are shown as a percentage of the fund’s net assets as of 1/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Tax-Free High Yield Fund pension reform to address budget deficits. What do these developments portend for the municipal bond market? In December2015, the U.S. Supreme Court agreed to review a Puerto Rico debt-restructuring law that would allow some public agencies to ask bondholders to accept losses on the securities in the form of lower payments. Efforts by states and municipalities to rethink complex issues, such as public pension-funding obligations, have become political and economic issues, oftentimes ending up in state or federal courts. A municipal bond issuer’s inability to meet fixed-cost budget commitments, or budget debate impasses that paralyze government action, can pressure credit ratings — potentially driving up potential borrowing costs that further stress budgets. Budget wrangling within state and local governments also can potentially lead to increased tax burdens on taxpayers or add uncertainty for public employees with regard to future retirement benefits. We do not anticipate a widespread contagion from pension commitments in the U.S. municipal bond market. We do, however, believe these municipal bond issuers reveal increasing complexities in the municipal bond market, underscoring more than ever the importance of dedicated professional investment management. Integral to our research process is parsing the ability of state and local legislators to implement a realistic plan to fund long-term pensions and other financial obligations and to achieve sustainable, structurally balanced budgets. We also Credit qualities are shown as a percentage of net assets as of 1/31/16. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Tax-Free High Yield Fund 7 analyze other third-party interpretations of those efforts. For several years, you have limited the fund’s exposure to general obligation [G.O.] bonds. Is this still the case? Yes. Even though we are generally seeing improvement at the state and local levels, we continued to keep the portfolio’s weighting in G.O.’s below that of the peer group, adding selectively when we uncover compelling value. However, we continued to emphasize essential service revenue bonds with strong credit fundamentals. These bonds typically are issued by state and local government entities to finance specific revenue-generating projects. Elsewhere in the portfolio, many of the same investment themes remain in place — namely duration positioning, or interest-rate sensitivity, that is below the median of its respective Lipper peer group; an overweight exposure to municipal bonds rated Baa relative to the benchmark, generally speaking; and a preference for essential service utilities, continuing-care retirement communities, airports and airlines, and higher education bonds relative to the fund’s Lipper peer group. We maintained an underweight exposure to issuers in Puerto Rico relative to the fund’s Lipper peer group, given the island commonwealth’s weak credit fundamentals. However, the fund’s investments in bonds issued by the Commonwealth of Puerto Rico Sales Tax Financing Corporation [COFINA] detracted from results in the aftermath of the governor’s comments in June2015 that the U.S. island territory was struggling to meet its $72 billion debt burden and that he would seek a moratorium with creditors. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Tax-Free High Yield Fund What should municipal bond investors keep in mind as 2016 unfolds? Investors greeted the global financial markets with trepidation as 2016 began. However, from our standpoint, the economic story in the United States remains intact, although we are seeing manufacturing contracting and the energy sector cutting jobs. Overall, the labor market appears to be robust, and we are cautiously optimistic that its strength will continue to spread. And while we agree with many that China has given global markets some cause for concern, we believe that China’s slowdown and the high risk of policy error in the world’s second-largest economy will not by themselves have the power to derail improving economic growth and recovery in the developed world. While the risk of sluggish growth is higher, we do not think a decelerating economy — or continued bouts of financial market volatility — materially raises the risk of a U.S. recession in 2016. Against this backdrop, we do not foresee widespread credit challenges within the municipal bond market. The overall fiscal health and creditworthiness of the municipal bond market remains sound, in our view. Broadly speaking, we have seen progress at the state and local levels, with revenue growth and other key debt metrics improving along with the strengthening U.S. economy. According to Moody’s, the ratio of municipal bond rating upgrades to downgrades has been rising in recent years. Widely followed measures of municipal bond default levels remain low. According to Municipal Market Analytics, the default rate stood at 0.05% on January31, 2016, a fraction of the $3.7 trillion municipal bond market, and we expect that trend to continue. On the other hand, should economic growth slow, we believe troubled issuers could face more headwinds. With the presidential campaign season in full swing and the candidates more clearly defining their policy agendas, some candidates have discussed individual and corporate tax reform and the elimination of some loopholes and tax deductions. We would caution municipal bond investors from overreacting to discussions about changes to the tax code until after the November election, when it will be clearer if reform is to become a bona fide priority. As we have seen in previous instances, headlines about isolated municipal issuers can lead to investor overreaction and temporary price dislocation. Such price action often results in investment opportunities for Putnam’s Tax Exempt team. Thank you, Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul M. Drury has a B.A. from Suffolk University. He has been in the investment industry since he joined Putnam in 1989. In addition to Paul, your fund’s portfolio manager is Thalia Meehan, CFA. Tax-Free High Yield Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/16 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (2/1/99) (12/29/94) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.20% 6.05% 6.20% 6.20% 5.36% 5.36% 5.95% 5.84% 5.98% 10 years 60.64 54.22 52.92 52.92 48.87 48.87 56.33 51.25 62.23 Annual average 4.85 4.43 4.34 4.34 4.06 4.06 4.57 4.22 4.96 5 years 43.65 37.90 39.20 37.20 38.27 38.27 41.75 37.14 45.54 Annual average 7.51 6.64 6.84 6.53 6.70 6.70 7.23 6.52 7.79 3 years 12.22 7.73 10.13 7.19 9.73 9.73 11.32 7.70 13.13 Annual average 3.92 2.51 3.27 2.34 3.14 3.14 3.64 2.50 4.20 1 year 3.11 –1.01 2.47 –2.47 2.32 1.33 2.83 –0.51 3.42 6 months 3.99 –0.17 3.58 –1.42 3.58 2.58 3.85 0.47 4.09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of class B shares, adjusted for the applicable sales charge (or CDSC) and, for class C shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Tax-Free High Yield Fund Comparative index returns For periods ended 1/31/16 Lipper High Yield Barclays Municipal Municipal Debt Funds Bond Index category average* Annual average (life of fund) 6.78% 6.33% 10 years 59.99 49.42 Annual average 4.81 4.06 5 years 32.28 44.37 Annual average 5.75 7.60 3 years 10.62 12.12 Annual average 3.42 3.88 1 year 2.71 3.24 6 months 3.66 4.25 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/16, there were 156, 144, 121, 110, 67, and 4 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/15 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (2/1/99) (12/29/94) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.18% 6.04% 6.18% 6.18% 5.34% 5.34% 5.94% 5.82% 5.96% 10 years 59.76 53.37 51.96 51.96 47.93 47.93 55.48 50.42 61.11 Annual average 4.80 4.37 4.27 4.27 3.99 3.99 4.51 4.17 4.88 5 years 40.34 34.73 36.00 34.00 34.98 34.98 38.49 33.98 42.09 Annual average 7.01 6.14 6.34 6.03 6.18 6.18 6.73 6.03 7.28 3 years 12.25 7.76 10.16 7.22 9.58 9.58 11.35 7.73 12.99 Annual average 3.93 2.52 3.28 2.35 3.10 3.10 3.65 2.51 4.15 1 year 4.36 0.18 3.71 –1.29 3.55 2.55 4.08 0.70 4.58 6 months 3.46 –0.68 3.13 –1.87 2.97 1.97 3.32 –0.04 3.56 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Tax-Free High Yield Fund 11 Fund price and distribution information For the six-month period ended 1/31/16 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.268696 $0.230231 $0.220928 $0.252061 $0.283066 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 7/31/15 $12.39 $12.91 $12.42 $12.42 $12.39 $12.81 $12.44 1/31/16 12.61 13.14 12.63 12.64 12.61 13.03 12.66 Before After Net Net Before Net Net sales sales asset asset sales asset asset Current rate (end of period) charge charge value value charge value value Current dividend rate 3 3.87% 3.71% 3.24% 3.09% 3.60% 3.48% 4.08% Taxable equivalent 4 6.84 6.55 5.72 5.46 6.36 6.15 7.21 Current 30-day SEC yield 5 N/A 2.46 1.95 1.80 N/A 2.22 2.79 Taxable equivalent 4 N/A 4.35 3.45 3.18 N/A 3.92 4.93 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2016. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Tax-Free High Yield Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 7/31/15 0.80% 1.42% 1.57% 1.07% 0.57% Annualized expense ratio for the six-month period ended 1/31/16 0.82% 1.44% 1.59% 1.09% 0.59% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/15 to 1/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.20 $7.37 $8.14 $5.59 $3.03 Ending value (after expenses) $1,039.90 $1,035.80 $1,035.80 $1,038.50 $1,040.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Tax-Free High Yield Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/16, use the following calculation method. To find the value of your investment on 8/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.17 $7.30 $8.06 $5.53 $3.00 Ending value (after expenses) $1,021.01 $1,017.90 $1,017.14 $1,019.66 $1,022.17 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Tax-Free High Yield Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Tax-Free High Yield Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2016, Putnam employees had approximately $463,000,000 and the Trustees had approximately $124,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Tax-Free High Yield Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Tax-Free High Yield Fund 17 The fund’s portfolio 1/31/16 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGC Assured Guaranty Corp. NATL National Public Finance Guarantee Corp. AGM Assured Guaranty Municipal Corporation U.S. Govt. Coll. U.S. Government Collateralized AMBAC AMBAC Indemnity Corporation VRDN Variable Rate Demand Notes, which are Cmnwlth. of PR Gtd. Commonwealth of Puerto floating-rate securities with long-term maturities Rico Guaranteed that carry coupons that reset and are payable upon COP Certificates of Participation demand either daily, weekly or monthly. The rate FRB Floating Rate Bonds: the rate shown shown is the current interest rate at the close of the is the current interest rate at the close of the reporting period. reporting period MUNICIPAL BONDS AND NOTES (97.6%)* Rating** Principal amount Value Alabama (1.7%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7s, 2/1/36 Ba1 $2,300,000 $2,505,091 Jefferson Cnty., Swr. Rev. Bonds Ser. D, 6 1/2s, 10/1/53 BBB– 3,000,000 3,607,950 zero%, 10/1/46 BBB– 8,800,000 6,400,768 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A 6 1/4s, 11/1/33 BBB 3,000,000 3,483,570 5.8s, 5/1/34 Baa2 1,750,000 1,962,363 American Samoa (0.1%) Econ. Dev. Auth. Rev. Bonds, Ser. A, 6 5/8s, 9/1/35 Ba3 1,000,000 1,025,200 Arizona (3.2%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.) Ser. A, 7 5/8s, 12/1/29 (escrow) F D/P 5,575,000 16,664 7 1/4s, 12/1/19 (escrow) F D/P 500,000 1,495 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 A3 2,000,000 2,206,860 Glendale, Indl. Dev. Auth. Rev. Bonds (John C. Lincoln Hlth. Network), 5s, 12/1/42 (Prerefunded 12/1/17) AAA/P 1,100,000 1,182,819 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 4,800,000 5,583,744 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies Project), 6.3s, 7/1/42 BB/F 430,000 457,241 (Great Hearts Academies), 6s, 7/1/32 BB/F 300,000 322,428 (Choice Academies, Inc.), 5 3/8s, 9/1/32 BB+ 2,000,000 2,089,340 (Great Hearts Academies), 5s, 7/1/44 BBB– 3,800,000 3,945,160 (BASIS School, Inc.), 5s, 7/1/35 BB 1,500,000 1,584,075 Phoenix, Indl. Dev. Auth. Ed. 144A Rev. Bonds (BASIS Schools, Inc.), Ser. A 5s, 7/1/46 BB 750,000 777,315 5s, 7/1/35 BB 1,750,000 1,848,088 18 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Arizona cont. Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.) 5 1/4s, 6/1/35 BBB– $1,395,000 $1,396,242 5.05s, 6/1/25 BBB– 2,450,000 2,451,960 Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 Baa1 1,525,000 1,916,330 5s, 12/1/37 Baa1 1,430,000 1,694,750 5s, 12/1/32 Baa1 1,500,000 1,809,855 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6s, 12/1/32 BB–/P 1,350,000 1,459,161 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 1,600,000 1,633,184 Yavapai Cnty., Indl. Dev. Ed. Auth. 144A Rev. Bonds, Ser. A, 5s, 9/1/34 BB+ 500,000 506,900 Arkansas (0.2%) Arkadelphia, Pub. Ed. Fac. Board Rev. Bonds (Ouachita Baptist U.), 6s, 3/1/33 BB+/P 2,000,000 2,129,520 California (12.2%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), 6s, 7/1/31 BBB+/F 1,295,000 1,482,115 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/46 A– 6,180,000 6,382,333 U.S. Govt. Coll., 5 1/4s, 2/1/46 (Prerefunded 2/1/17) AAA/P 820,000 858,589 5 1/4s, 2/1/37 A– 1,585,000 1,638,494 U.S. Govt. Coll., 5 1/4s, 2/1/37 (Prerefunded 2/1/17) AAA/P 1,120,000 1,172,707 CA Muni. Fin. Auth. Rev. Bonds (Emerson College), 6s, 1/1/42 Baa1 3,330,000 3,981,148 (Cmnty. Med. Ctrs.), Ser. A, 5s, 2/1/46 A– 2,500,000 2,807,725 CA School Fin. Auth. Rev. Bonds (2023 Union, LLC), Ser. A, 6s, 7/1/33 BBB– 1,000,000 1,116,270 (Klare Holdings), Ser. A, 5s, 7/1/34 BBB– 2,075,000 2,288,891 CA State G.O. Bonds, 5s, 9/1/30 Aa3 6,000,000 7,038,840 CA State Muni. Fin. Auth Mobile Home Park Rev. Bonds (Caritas Affordable Hsg., Inc.), 5 1/4s, 8/15/39 BBB 800,000 909,448 CA State Muni. Fin. Auth. Charter School Rev. Bonds (Partnerships Uplift Cmnty.), Ser. A 5 1/4s, 8/1/42 BB+ 850,000 896,317 5s, 8/1/32 BB+ 665,000 703,484 CA State Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5s, 11/21/45 Baa3 5,000,000 5,487,400 CA State Poll. Control Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (2/1/16) (Republic Svcs., Inc.), Ser. A, 0.65s, 8/1/23 A–2 3,000,000 3,000,000 Tax-Free High Yield Fund 19 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value California cont. CA State Pub. Wks. Board Rev. Bonds Ser. A-1, 6s, 3/1/35 A1 $2,000,000 $2,345,160 (States Prisons — LA), Ser. C, 5 3/4s, 10/1/31 A1 1,000,000 1,213,470 (Judicial Council Projects), Ser. D, 5s, 12/1/31 A1 1,000,000 1,178,080 (Capital Projects), Ser. A, 5s, 4/1/30 A1 5,000,000 5,900,250 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Terraces at San Joaquin Gardens), Ser. A, 6s, 10/1/47 BB/P 500,000 535,885 (Terraces at San Joaquin Gardens), Ser. A, 6s, 10/1/42 BB/P 1,750,000 1,885,958 (Irvine, LLC-UCI East Campus), 6s, 5/15/40 Baa2 6,000,000 6,497,820 (Terraces at San Joaquin Gardens), Ser. A, 5 5/8s, 10/1/32 BB/P 1,105,000 1,183,665 (U. CA Irvine E. Campus Apts. Phase 1), 5 3/8s, 5/15/38 Baa2 1,500,000 1,696,275 (899 Charleston, LLC), Ser. A, 5 1/4s, 11/1/44 BB/P 850,000 870,281 (American Baptist Homes of the West), 5s, 10/1/43 BBB+/F 1,000,000 1,080,980 (Sr. Living-Presbyterian Homes), Ser. A, 4 7/8s, 11/15/36 (Prerefunded 11/15/16) BBB– 1,000,000 1,034,880 CA Statewide Cmnty. Dev. Auth. 144A Rev. Bonds (American Baptist Homes West), 6 1/4s, 10/1/39 BBB+/F 2,500,000 2,820,325 (Front Porch Cmntys. & Svcs.), Ser. A, 5 1/8s, 4/1/37 BBB+ 3,300,000 3,365,241 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A, 6s, 1/15/53 BBB– 5,145,000 6,109,327 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-2, 5.3s, 6/1/37 B3 8,000,000 7,485,520 Ser. A-1, 5 1/8s, 6/1/47 B3 7,390,000 6,556,556 La Verne, COP (Brethren Hillcrest Homes), 5s, 5/15/36 BBB–/F 775,000 836,775 Long Beach, Bond Fin. Auth. Rev. Bonds (Natural Gas Purchase), Ser. A, 5 1/2s, 11/15/37 Baa1 2,000,000 2,566,680 M-S-R Energy Auth. Rev. Bonds Ser. A, 6 1/2s, 11/1/39 BBB+ 1,250,000 1,804,813 Ser. B, 6 1/2s, 11/1/39 BBB+ 2,000,000 2,887,700 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds (Election of 2012), 6 1/4s, 8/1/30 BBB/P 1,500,000 1,786,260 (Election of 2006), Ser. A, 5 1/2s, 8/1/32 BBB/P 1,500,000 1,730,310 Oakley, Pub. Fin. Auth. Special Assmt. Bonds, 5s, 9/2/31 BBB 1,645,000 1,788,872 Rancho Cordova, Cmnty. Fac. Dist. Special Tax Bonds (Sunridge Anatolia), Ser. 03-1, 5s, 9/1/37 BB+/P 1,000,000 1,097,900 Riverside Cnty., Trans. Comm. Toll Rev. Bonds, Ser. A, 5 3/4s, 6/1/44 BBB– 750,000 864,480 San Bernardino, Cmnty. College Dist. G.O. Bonds (Election of 2008), Ser. B, zero%, 8/1/44 Aa2 15,000,000 4,538,550 20 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value California cont. San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C, zero%, 7/1/40 Aa2 $5,000,000 $1,919,750 San Francisco City & Cnty. Redev. Agcy. Cmnty. Fac. Dist. Special Tax Bonds (No. 6 Mission Bay South), Ser. A, 5.15s, 8/1/35 BBB–/P 1,000,000 1,003,380 San Francisco City & Cnty., Redev. Agcy. Cmnty. Successor Special Tax Bonds (No. 6 Mission Bay Pub. Impts.), Ser. C, zero%, 8/1/43 BBB–/P 8,000,000 1,782,240 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South Redev.), Ser. D, 6 1/2s, 8/1/31 BBB+ 500,000 562,955 Santaluz, Cmnty. Fac. Dist. No. 2 Special Tax Bonds (Impt. Area No. 1), Ser. A 5s, 9/1/29 (Prerefunded 9/1/21) BBB+ 980,000 1,087,398 5s, 9/1/28 (Prerefunded 9/1/21) BBB+ 985,000 1,096,167 Selma, Unified School Dist. G.O. Bonds (Election of 2006), Ser. C, AGC, zero%, 8/1/37 AA 2,400,000 969,888 Southern CA Pub. Pwr. Auth. Rev. Bonds (Natural Gas), Ser. A, 5 1/4s, 11/1/21 A3 1,500,000 1,750,845 Sunnyvale, Special Tax Bonds (Cmnty. Fac. Dist. No. 1), 7 3/4s, 8/1/32 B+/P 3,780,000 3,790,697 Colorado (3.5%) Central Platte Valley, Metro. Dist. G.O. Bonds, 5s, 12/1/43 BB+ 850,000 894,336 CO Pub. Hwy. Auth. Rev. Bonds (E-470), zero%, 9/1/41 Baa1 1,000,000 361,310 Ser. A, NATL, zero%, 9/1/28 AA– 5,000,000 3,263,850 CO State Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmnty.), 6 3/8s, 1/1/41 BB–/P 810,000 864,643 (Total Longterm Care National), Ser. A, 6 1/4s, 11/15/40 A/F 800,000 905,864 (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 2,850,000 2,893,805 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5 5/8s, 6/1/43 Baa1 650,000 746,259 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5 1/2s, 6/1/33 Baa1 200,000 231,310 (Valley View Assn.), 5 1/4s, 5/15/42 A– 3,025,000 3,151,596 (Christian Living Cmntys.), 5 1/4s, 1/1/37 BB–/P 750,000 778,883 (Valley View Assn.), 5 1/8s, 5/15/37 A– 1,000,000 1,041,710 (Christian Living Cmntys.), 5 1/8s, 1/1/30 BB–/P 1,415,000 1,479,071 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), Ser. A, 5s, 6/1/40 Baa1 1,250,000 1,361,688 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/33 BBB+/F 2,100,000 2,241,078 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5s, 12/1/33 Baa1 5,250,000 5,787,233 E-ub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero%, 9/1/34 AA– 12,000,000 5,995,680 Tax-Free High Yield Fund 21 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Colorado cont. Eaton, Area Park & Recreation Dist. G.O. Bonds, 5 1/4s, 12/1/34 BB/P $330,000 $348,559 Park Creek Metro. Dist. Tax Allocation Bonds (Sr. Ltd. Property Tax Supported), Ser. A, 5s, 12/1/45 BBB/F 350,000 393,015 Plaza, Tax Alloc. Bonds (Metro. Dist. No. 1), 5s, 12/1/40 BB/P 3,000,000 3,142,830 Delaware (1.4%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 Baa1 1,700,000 1,893,035 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 5,000,000 5,190,300 DE State Hlth. Fac. Auth. VRDN (Christiana Care), Ser. A, 0.01s, 10/1/38 VMIG1 7,240,000 7,240,000 District of Columbia (1.4%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 BBB 4,000,000 4,279,000 (Kipp Charter School), 6s, 7/1/33 BBB+ 1,000,000 1,155,570 DC, Rev. Bonds (Methodist Home of The DC (The)), Ser. A, 5 1/4s, 1/1/39 BB–/P 765,000 772,007 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds, Ser. B zero%, 10/1/40 Baa1 995,000 351,006 zero%, 10/1/38 Baa1 20,000,000 7,797,600 Florida (6.0%) Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. A, 5s, 10/1/45 A1 2,500,000 2,800,675 Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. A, 5s, 10/1/40 A1 3,000,000 3,381,780 Fishhawk, CCD IV Special Assmt. Bonds, 7 1/4s, 5/1/43 B/P 600,000 655,332 Greater Orlando Aviation Auth. Rev. Bonds (JetBlue Airways Corp.), 5s, 11/15/36 B/P 1,000,000 1,038,870 Jacksonville, Econ. Dev. Comm. Hlth. Care Fac. Rev. Bonds (FL Proton Therapy Inst.), Ser. A, 6s, 9/1/17 BB–/P 250,000 260,918 Jacksonville, Econ. Dev. Comm. Indl. Dev. Rev. Bonds (Gerdau Ameristeel US, Inc.), 5.3s, 5/1/37 Baa3 5,250,000 5,249,633 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5s, 11/15/40 A2 1,075,000 1,198,550 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 1,820,000 1,920,464 Lakewood Ranch, Stewardship Dist. Special Assessment Bonds (Village of Lakewood Ranch South), 5s, 5/1/36 B+/P 1,000,000 1,004,700 Lakewood Ranch, Stewardship Dist. Special Assmt. Bonds, 4 7/8s, 5/1/35 BB–/P 1,000,000 1,032,620 22 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Florida cont. Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Shell Pt./Alliance Oblig. Group) 5 1/8s, 11/15/36 BBB– $4,925,000 $5,041,526 5s, 11/15/32 BBB– 3,210,000 3,286,912 Martin Cnty., Rev. Bonds (Indiantown Cogeneration), 4.2s, 12/15/25 Ba1 1,000,000 1,020,760 Miami-Dade Cnty., Aviation Rev. Bonds Ser. B, 5s, 10/1/41 A2 4,500,000 4,919,310 Ser. A, 5s, 10/1/38 A 1,750,000 1,992,760 Miami-Dade Cnty., Indl. Dev. Auth. Rev. Bonds (Pinecrest Academy, Inc.), 5s, 9/15/34 BBB– 1,845,000 1,939,796 Middle Village Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. A, 6s, 5/1/35 D/P 1,860,000 1,640,111 Midtown Miami Cmnty. Dev. Dist. Special Assmt. Bonds (Garage), Ser. A, 5s, 5/1/29 BB–/P 750,000 802,073 Myrtle Creek, Impt. Dist. Special Assmt. Bonds, Ser. A, 5.2s, 5/1/37 B+/P 1,800,000 1,804,608 Orlando Cmnty. Redev. Agcy. Tax Alloc. Bonds (Republic Drive/Universal), 5s, 4/1/24 A–/F 2,000,000 2,221,020 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 6,000,000 6,573,780 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B–/P 580,000 499,131 Sarasota Cnty., Hlth. Fac. Auth. Retirement Fac. Rev. Bonds (Village On The Isle), 5 1/2s, 1/1/27 A–/F 1,950,000 2,062,593 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5s, 3/1/30 BBB+ 1,440,000 1,581,134 Town Ctr. at Palm Coast, Cmnty. Dev. Dist. Special Assmt. Bonds, 6s, 5/1/36 B–/P 1,660,000 1,619,944 Verandah, West Cmnty. Dev. Dist. Special Assmt. Bonds (Cap. Impt.), 5s, 5/1/33 BB–/P 1,000,000 1,035,550 Village Cmnty. Dev. Dist. No. 10 Special Assmt. Bonds, 5 3/4s, 5/1/31 BB/P 1,200,000 1,382,988 Village Cmnty. Dev. Dist. No. 11 Special Assmt. Bonds, 4 1/2s, 5/1/45 BB–/P 1,500,000 1,561,050 Village Cmnty. Dev. Dist. No. 8 Special Assmt. Bonds (Phase II), 6 1/8s, 5/1/39 BBB–/P 805,000 928,101 Village Cmnty. Dev. Dist. No. 9 Special Assmt. Bonds, 5s, 5/1/22 BBB–/P 570,000 601,037 Georgia (3.5%) Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds 5s, 1/1/32 AA– 1,150,000 1,349,778 5s, 1/1/31 AA– 1,925,000 2,271,481 Atlanta, Wtr. & Waste Wtr. Rev. Bonds Ser. A, 6 1/4s, 11/1/39 (Prerefunded 11/1/19) Aa3 5,000,000 5,982,700 5s, 11/1/40 Aa3 6,000,000 6,978,060 Clayton Cnty., Dev. Auth. Special Fac. Rev. Bonds (Delta Airlines), Ser. A, 8 3/4s, 6/1/29 BB 2,000,000 2,494,680 Tax-Free High Yield Fund 23 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Georgia cont. Cobb Cnty., Dev. Auth. Student Hsg. Rev. Bonds (Kennesaw State U. Real Estate Oblig. Group), Ser. C, 5s, 7/15/38 Baa2 $1,250,000 $1,359,850 GA State Private College & U. Auth. Rev. Bonds (Mercer U.), Ser. A, 5s, 10/1/32 Baa2 1,100,000 1,229,503 Gainesville & Hall Cnty., Devauth Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-2, 6 5/8s, 11/15/39 BBB+ 1,200,000 1,354,416 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5 1/2s, 9/15/21 Baa1 1,255,000 1,489,434 Marietta, Dev. Auth. Rev. Bonds (Fac. of Life U., Inc.), 7s, 6/15/39 Ba3 3,150,000 3,306,650 Med. Ctr. Hosp. Auth. Rev. Bonds (Spring Harbor Green Island), 5 1/4s, 7/1/27 BB–/P 2,375,000 2,452,235 Muni. Election Auth. of GA Rev. Bonds (Plant Voltage Units 3 & 4), Ser. A, 5 1/2s, 7/1/60 A+ 3,500,000 4,115,370 Rockdale Cnty., Dev. Auth. Rev. Bonds (Visy Paper), Ser. A, 6 1/8s, 1/1/34 BB/P 1,400,000 1,435,798 Guam (0.2%) Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB+ 1,000,000 1,122,170 Territory of GU, Dept. of Ed. COP (John F. Kennedy High School), Ser. A, 6 7/8s, 12/1/40 B+ 500,000 552,835 Hawaii (1.1%) HI State Dept. Budget & Fin. Rev. Bonds (Craigside), Ser. A, 9s, 11/15/44 B/P 1,350,000 1,675,863 (Hawaiian Elec. Co. — Subsidiary), 6 1/2s, 7/1/39 Baa1 7,000,000 7,963,970 (Kahala Nui), 5 1/8s, 11/15/32 BBB/F 1,050,000 1,142,915 Illinois (7.3%) Chicago, G.O. Bonds Ser. D-05, 5 1/2s, 1/1/37 BBB+ 3,250,000 3,297,840 Ser. G-07, 5 1/2s, 1/1/35 BBB+ 1,200,000 1,223,640 Ser. A, 5 1/4s, 1/1/33 BBB+ 3,100,000 3,115,779 Ser. C, 5s, 1/1/38 BBB+ 2,000,000 1,922,680 Chicago, Special Assmt. Bonds (Lake Shore East), 6 3/4s, 12/1/32 BB/P 5,027,000 5,036,602 Chicago, Board of Ed. G.O. Bonds, Ser. C, 5 1/4s, 12/1/39 B+ 4,000,000 3,132,160 Chicago, Motor Fuel Tax Rev. Bonds AGM, 5s, 1/1/30 AA 200,000 214,142 5s, 1/1/28 BBB+ 1,000,000 1,056,100 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A2 5,000,000 5,854,950 Ser. C, 5s, 1/1/46 A 1,000,000 1,102,680 Chicago, Transit Auth. Rev. Bonds (Federal Transit Administration Section 5307), 5s, 6/1/18 A 2,000,000 2,150,920 Chicago, Waste Wtr. Transmission Rev. Bonds, Ser. C, 5s, 1/1/33 A 1,000,000 1,111,520 24 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Illinois cont. Chicago, Waste Wtr. Transmission Rev. Bonds, Ser. C 5s, 1/1/39 A $2,850,000 $3,108,638 5s, 1/1/34 A 1,950,000 2,159,606 Chicago, Wtr. Wks Rev. Bonds 5s, 11/1/42 A– 650,000 688,051 5s, 11/1/39 A– 1,075,000 1,172,664 Du Page Cnty., Special Svc. Area No. 31 Special Tax Bonds (Monarch Landing), 5 5/8s, 3/1/36 B/P 900,000 900,405 IL Fin. Auth. Rev. Bonds (Provena Hlth.), Ser. A, 7 3/4s, 8/15/34 BBB+ 3,500,000 4,204,445 (Rush U. Med. Ctr.), Ser. A, U.S. Govt. Coll., 7 1/4s, 11/1/38 (Prerefunded 11/1/18) Aaa 2,150,000 2,516,038 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 (Prerefunded 8/15/19) AAA/P 5,250,000 6,326,618 (Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6 5/8s, 11/1/39 (Prerefunded 5/1/19) Aaa 1,425,000 1,678,223 (Navistar Intl. Recvy. Zone), 6 1/2s, 10/15/40 Caa1 2,155,000 2,100,155 (Roosevelt U.), 6 1/2s, 4/1/39 Baa3 2,000,000 2,214,540 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 2,000,000 2,125,920 IL Fin. Auth. Solid Waste Disposal Rev. Bonds (Waste Mgmt., Inc.), Ser. A, 5.05s, 8/1/29 A– 5,045,000 5,111,291 IL State G.O. Bonds 5 1/4s, 2/1/30 A– 1,000,000 1,109,340 5s, 1/1/41 A– 6,000,000 6,311,040 IL State Fin. Auth. Rev. Bonds (Plymouth Place), 5 1/4s, 5/15/45 BB+/F 850,000 878,322 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 2,150,000 2,553,792 Indiana (1.4%) IN State Fin. Auth. Rev. Bonds (I-69 Dev. Partners, LLC), 5 1/4s, 9/1/34 BBB– 3,750,000 4,235,513 (OH Valley Elec. Corp.), Ser. A, 5s, 6/1/32 Baa3 250,000 266,575 IN State Fin. Auth. VRDN, Ser. A-2, 0.01s, 2/1/37 VMIG1 4,810,000 4,810,000 IN State Fin. Auth. Econ. Dev. Mandatory Put Bonds (3/1/16) (Republic Svcs., Inc.), 0.58s, 12/1/37 A–2 2,750,000 2,750,055 Valparaiso, Exempt Facs. Rev. Bonds (Pratt Paper, LLC), 6 3/4s, 1/1/34 B+/P 1,875,000 2,289,956 Iowa (1.9%) IA Fin. Auth. Hlth. Fac. Rev. Bonds (Dev. Care Initiatives), Ser. A 5 1/2s, 7/1/25 BB+ 3,185,000 3,215,735 5s, 7/1/20 BB+ 1,700,000 1,719,686 Tax-Free High Yield Fund 25 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Iowa cont. IA State Fin. Auth. Midwestern Disaster Rev. Bonds (IA Fertilizer Co., LLC) 5 1/2s, 12/1/22 BB– $1,500,000 $1,579,605 5 1/4s, 12/1/25 BB– 3,000,000 3,289,860 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 B+ 10,000,000 9,814,400 Kansas (0.2%) Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village, Inc.), 7 1/4s, 5/15/39 BB/P 1,500,000 1,654,800 5 3/8s, 5/15/27 BB/P 500,000 506,420 Kentucky (1.1%) KY Econ. Dev. Fin. Auth. Rev. Bonds (Masonic Home Indpt. Living II) 7 3/8s, 5/15/46 BB–/P 1,350,000 1,599,521 7 1/4s, 5/15/41 BB–/P 900,000 1,063,350 KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 2,000,000 2,340,920 KY State Econ. Dev. Fin. Auth. Hlth. Care Rev. Bonds (Masonic Homes of KY), 5 3/8s, 11/15/42 BB–/P 1,400,000 1,423,086 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/38 Baa3 855,000 909,652 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Hlth. Care, Inc.), 5s, 10/1/30 A– 4,000,000 4,108,080 Louisiana (0.5%) LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation), 5s, 5/15/47 Baa1 525,000 569,588 LA State Pub. Fac. Solid Waste Disp. Auth. Rev. Bonds (LA Pellets, Inc.), Ser. A, 8 3/8s, 7/1/39 CCC/P 1,000,000 800,710 Pub. Fac. Auth. Dock & Wharf 144A Rev. Bonds (Impala Warehousing, LLC), 6 1/2s, 7/1/36 B+/P 1,000,000 1,124,140 Rapides, Fin. Auth. FRB (Cleco Pwr.), AMBAC, 4.7s, 11/1/36 A3 2,250,000 2,281,185 St. Tammany, Public Trust Fin. Auth. Rev. Bonds (Christwood), 5 1/4s, 11/15/37 BB/P 765,000 780,583 Maine (0.4%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (ME Gen. Med. Ctr.), 7 1/2s, 7/1/32 Ba2 3,000,000 3,570,480 ME State Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (8/1/25) (Casella Waste Syst.), 5 1/8s, 8/1/35 B1 1,000,000 1,015,400 Maryland (1.0%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 1,700,000 1,952,722 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Peninsula Regl. Med. Ctr.), 5s, 7/1/39 A2 1,500,000 1,710,750 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Edenwald Issue), 5 1/4s, 1/1/37 BBB/F 2,000,000 2,220,900 26 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Maryland cont. Westminster, Rev. Bonds (Lutheran Village at Miller’s Grant, Inc. (The)), Ser. A, 6s, 7/1/34 B–/P $750,000 $831,345 (Carroll Lutheran Village, Inc.), 5 1/8s, 7/1/34 BB/P 3,000,000 3,157,890 Massachusetts (3.4%) MA State VRDN (Construction Loan), Ser. A, 0.01s, 3/1/26 VMIG1 2,900,000 2,900,000 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 (Prerefunded 10/15/19) BBB 2,140,000 2,679,194 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/46 B–/P 1,816,363 1,760,728 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/31 B–/P 704,147 688,205 (Loomis Cmntys.), Ser. A, 6s, 1/1/33 BBB– 500,000 563,860 (Milford Regl. Med. Ctr. Oblig. Group), Ser. F, 5 3/4s, 7/15/43 Baa3 1,000,000 1,104,980 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 238,451 207,426 (New England Conservatory of Music), U.S. Govt. Coll., 5 1/4s, 7/1/38 (Prerefunded 7/1/18) AAA/P 1,900,000 2,098,607 (Wheelock College), Ser. C, 5 1/4s, 10/1/37 BBB 2,000,000 2,075,280 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 2,000,000 2,124,980 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 1,186,016 8,350 MA State Dev. Fin. Agcy. Hlth. Care Fac. 144A Rev. Bonds (Adventcare), Ser. A, 6.65s, 10/15/28 B/P 2,150,000 2,210,458 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Quincy Med. Ctr.), Ser. A, 6 1/2s, 1/15/38 (In default) † D/P 972,870 97 (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 1,400,000 1,593,732 (Suffolk U.), Ser. A, U.S. Govt. Coll., 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 2,125,000 2,365,635 (Springfield College), 5 5/8s, 10/15/40 Baa1 3,500,000 3,792,495 (Winchester Hosp.), 5 1/4s, 7/1/38 A 3,050,000 3,410,358 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB– 1,400,000 1,425,284 (Milford Regl. Med.), Ser. E, 5s, 7/15/32 Baa3 1,000,000 1,036,560 (Milford Regl. Med.), Ser. E, 5s, 7/15/27 Baa3 2,750,000 2,862,888 Michigan (2.1%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB– 1,435,000 1,483,503 Ann Arbor, Econ. Dev. Corp. Ltd. Oblig. Rev. Bonds (Glacier Hills, Inc.), 8 3/8s, 1/15/19 (Escrowed to maturity) AA+ 866,000 983,248 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 700,000 801,794 Ser. A, 5 1/4s, 7/1/39 Ba1 500,000 507,950 Tax-Free High Yield Fund 27 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Michigan cont. MI State Fin. Auth. Rev. Bonds (Presbyterian Villages of MI), 5 1/2s, 11/15/45 BB+/F $1,000,000 $1,037,450 (Beaumont Hlth. Credit Group), Ser. A, 5s, 11/1/44 ## A1 1,750,000 1,963,483 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. C, 5s, 7/1/35 BBB+ 400,000 452,888 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. C, 5s, 7/1/34 BBB+ 4,600,000 5,228,084 (Local Govt. Program Detroit Wtr. & Swr.), Ser. D4, 5s, 7/1/34 A– 1,900,000 2,160,908 (Local Govt. Loan Program), Ser. F1, 4 1/2s, 10/1/29 A 650,000 709,345 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth.), 5 3/4s, 11/15/39 A3 4,400,000 5,013,712 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 1,675,000 1,738,751 Minnesota (1.8%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.) 6 1/4s, 7/1/34 (Prerefunded 7/1/18) AAA/P 1,550,000 1,748,927 6 1/4s, 7/1/34 (Prerefunded 7/1/18) AAA/P 850,000 959,089 Inver Grove Heights, Nursing Home Rev. Bonds (Presbyterian Homes Care), 5 1/2s, 10/1/41 B/P 1,000,000 1,000,390 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks) 6 1/8s, 10/1/39 BB/P 1,375,000 1,435,624 6s, 10/1/27 BB/P 1,250,000 1,317,138 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/31 BBB 1,500,000 1,538,760 Otsego, Charter School Lease Rev. Bonds (Kaleidoscope Charter School), Ser. A 5s, 9/1/44 BB+ 925,000 936,553 5s, 9/1/34 BB+ 300,000 308,415 Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.01s, 11/15/38 VMIG1 2,050,000 2,050,000 St. Paul, Hsg. & Redev. Auth. Charter School Lease Rev. Bonds (Nova Classical Academy), Ser. A, 6 3/8s, 9/1/31 BBB– 500,000 576,080 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), U.S. Govt. Coll., 5 1/4s, 5/15/36 (Prerefunded 11/15/16) Aaa 5,035,000 5,224,165 St. Paul, Hsg. & Redev. Auth. Hosp. Fac. Rev. Bonds (Healtheast Care Syst.), Ser. A, 5s, 11/15/40 BBB– 700,000 770,462 St. Paul, Port Auth. Solid Waste Disp. 144A Rev. Bonds (Gerdau St. Paul Steel Mill), Ser. 7, 4 1/2s, 10/1/37 Baa3 900,000 834,084 28 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Mississippi (1.3%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. E, 0.01s, 12/1/30 VMIG1 $7,150,000 $7,150,000 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 Baa2 5,400,000 6,068,412 Montana (0.1%) MT Fac. Fin. Auth. Rev. Bonds (Sr. Living St. John’s Lutheran), Ser. A, 6s, 5/15/25 B+/P 750,000 757,680 Nebraska (0.7%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 A3 1,500,000 1,661,745 (NE Gas No. 3), 5s, 9/1/32 A3 3,000,000 3,407,430 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 5/8s, 1/1/40 AA/F 1,825,000 2,047,778 Nevada (1.2%) Clark Cnty., Impt. Dist. No. 159 Special Assessment Bonds (Summerlin Village 16A), 5s, 8/1/35 B+/P 700,000 717,549 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/25 BBB–/P 735,000 756,734 Las Vegas, Special Assmt. Bonds 5s, 6/1/30 B+/P 575,000 606,596 (Dist. No. 607 Local Impt.), 5s, 6/1/22 BBB–/P 440,000 474,558 Las Vegas, Impt. Dist. No. 812 Special Assessment Bonds (Summerlin Village 24), 5s, 12/1/35 B/P 750,000 764,543 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.02s, 6/1/42 VMIG1 8,840,000 8,840,000 New Hampshire (0.1%) NH State Bus. Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (10/1/19) (Casella Waste Syst., Inc.), 4s, 4/1/29 B1 650,000 657,040 New Jersey (6.5%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5 5/8s, 1/1/38 BB+/P 3,500,000 3,575,040 NJ State Econ. Dev. Auth. Rev. Bonds (Paterson Charter School Science & Tech.), Ser. A, 6.1s, 7/1/44 BB+ 655,000 657,712 (Cranes Mill), Ser. A, 6s, 7/1/38 BBB/F 1,750,000 1,830,028 (Paterson Charter School Science & Tech.), Ser. A, 6s, 7/1/32 BB+ 300,000 303,957 (MSU Student Hsg.), 5 7/8s, 6/1/42 Baa3 5,110,000 5,695,248 (Continental Airlines, Inc.), 5 1/2s, 6/1/33 BB– 2,000,000 2,229,360 (NYNJ Link Borrower, LLC), 5 3/8s, 1/1/43 BBB– 2,500,000 2,788,475 (Paterson Charter School), Ser. C, 5.3s, 7/1/44 BB+ 2,250,000 2,030,670 (Lions Gate), 5 1/4s, 1/1/44 BB–/P 500,000 519,310 (Continental Airlines, Inc.), 5 1/4s, 9/15/29 BB– 3,500,000 3,846,780 Tax-Free High Yield Fund 29 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value New Jersey cont. NJ State Econ. Dev. Auth. Energy Fac. Rev. Bonds (UMM Energy Partners, LLC), Ser. A 5s, 6/15/37 Baa3 $1,000,000 $1,053,370 4 3/4s, 6/15/32 Baa3 170,000 178,656 NJ State Econ. Dev. Auth. Fac. Rev. Bonds (Continental Airlines, Inc.), 5 5/8s, 11/15/30 BB– 1,000,000 1,135,650 NJ State Econ. Dev. Auth. Retirement Cmnty. Rev. Bonds (Seabrook Village, Inc.), 5 1/4s, 11/15/36 (Prerefunded 11/15/16) AAA/P 3,590,000 3,721,968 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 Baa3 6,000,000 6,651,420 (St. Peter’s U. Hosp.), 6 1/4s, 7/1/35 Ba1 2,500,000 2,746,925 (U. Hosp. of NJ), Ser. A, AGM, 5s, 7/1/46 AA 500,000 556,290 (Holy Name Hosp.), 5s, 7/1/36 Baa2 3,500,000 3,535,735 Rutgers State U. VRDN, Ser. A, 0.01s, 5/1/18 VMIG1 3,500,000 3,500,000 Salem Cnty., Poll Control Fin. Auth. Rev. Bonds (Chambers Cogeneration LP), Ser. A, 5s, 12/1/23 Baa3 1,400,000 1,528,604 Tobacco Settlement Fin. Corp. Rev. Bonds Ser. 1A, 5s, 6/1/41 B3 8,000,000 6,682,800 Ser. 1A, 4 3/4s, 6/1/34 B3 7,700,000 6,427,399 zero%, 6/1/41 A– 20,000,000 5,116,600 New Mexico (1.3%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of San Juan, NM) Ser. D, 5.9s, 6/1/40 BBB+ 3,000,000 3,324,780 Ser. A, 4 7/8s, 4/1/33 BBB+ 7,660,000 7,757,742 Ser. B, 4 7/8s, 4/1/33 BBB+ 2,750,000 2,785,090 New York (3.8%) Brooklyn Arena Local Dev. Corp. Rev. Bonds (Barclays Ctr.), 6 3/8s, 7/15/43 Baa3 3,000,000 3,492,330 Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, U.S. Govt. Coll., 6 7/8s, 7/1/40 (Prerefunded 7/1/18) AAA/P 715,000 817,960 NY City, Indl. Dev. Agcy. Rev. Bonds (Yankee Stadium — Pilot), AGC, 7s, 3/1/49 AA 1,000,000 1,167,110 NY City, Indl. Dev. Agcy. Special Fac. Mandatory Put Bonds (8/1/16) (JFK Intl. Arpt.), Ser. B, 2s, 8/1/28 BB/P 1,950,000 1,955,168 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (American Airlines — JFK Intl. Arpt.), 7 1/2s, 8/1/16 B+/P 675,000 695,797 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 4,180,000 4,559,711 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A2 1,800,000 1,805,400 30 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value New York cont. NY State Env. Fac. Corp. Solid Waste Disp. 144A Mandatory Put Bonds (12/2/19) (Casella Waste Syst., Inc.), 3 3/4s, 12/1/44 B1 $1,500,000 $1,504,635 NY State Liberty Dev. Corp. Rev. Bonds (7 World Trade Ctr.), Class 3, 5s, 3/15/44 A2 1,000,000 1,091,690 NY State Liberty Dev. Corp. 144A Rev. Bonds (World Trade Ctr.) Class 2, 5 3/8s, 11/15/40 BB–/P 1,250,000 1,338,850 Class 1, 5s, 11/15/44 BB–/P 8,250,000 8,779,980 Oneida Cnty., Indl. Dev. Agcy. Rev. Bonds (St. Elizabeth Med.), Ser. A, 5 7/8s, 12/1/29 BB–/P 1,500,000 1,501,350 Onondaga, Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.) 5 1/8s, 7/1/31 (Prerefunded 7/1/19) BB 2,310,000 2,634,601 5s, 7/1/42 (Prerefunded 7/1/22) BB 1,000,000 1,224,810 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 BBB 2,100,000 2,455,131 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Pace U.), Ser. A, 5 1/2s, 5/1/42 BB+ 2,750,000 3,136,540 Yonkers, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. John’s Riverside Hosp.), Ser. A, 7 1/8s, 7/1/31 BB– 500,000 500,330 North Carolina (1.6%) Dept. Trans. Private Activity Rev. Bonds (I-77 Hot Lanes), 5s, 12/31/37 BBB–/F 700,000 760,704 NC Cap. Fin. Agcy. Edl. Fac. Rev. Bonds (Meredith College), 6s, 6/1/31 BBB 1,000,000 1,075,100 NC State Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6 1/8s, 11/1/38 BBB+/F 450,000 484,047 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 750,000 766,620 NC State Med. Care Comm. Hlth. Fac. Rev. Bonds (Pennybyrn at Maryfield, Inc.), 5s, 10/1/35 BB/P 625,000 660,956 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Carolina Village), 6s, 4/1/38 BB/P 3,500,000 3,662,015 (First Mtge. United Methodist), Ser. C, 5 1/2s, 10/1/32 BB+/P 2,000,000 2,001,700 (Salemtowne), 5 1/4s, 10/1/37 BB/P 3,750,000 3,917,325 (Aldersgate United Methodist Church), 5s, 7/1/45 BB/P 1,500,000 1,571,625 (United Church Homes & Svcs. Oblig. Group), Ser. A, 5s, 9/1/37 BB/P 1,000,000 1,018,820 Tax-Free High Yield Fund 31 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Ohio (3.5%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-3, 6 1/4s, 6/1/37 B– $3,300,000 $3,072,300 Ser. A-2, 6s, 6/1/42 B3 2,500,000 2,228,300 Ser. A-2, 5 7/8s, 6/1/47 B3 7,000,000 6,172,390 Ser. A-2, 5 7/8s, 6/1/30 B– 6,055,000 5,429,155 Ser. A-2, 5 3/4s, 6/1/34 B– 3,925,000 3,473,978 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A, 6s, 7/1/35 BBB– 3,000,000 3,313,050 Hickory Chase Cmnty. Auth. Rev. Bonds (Infrastructure Impt.), 7s, 12/1/38 F CCC/P 1,560,000 136,812 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst., Inc.), Ser. C 6s, 8/15/43 A3 250,000 275,690 U.S. Govt. Coll., 6s, 8/15/43 (Prerefunded 8/15/18) AAA/P 1,300,000 1,466,738 Lucas Cnty., Hlth. Care Fac. Rev. Bonds (Lutheran Homes), Ser. A, 7s, 11/1/45 (Prerefunded 11/1/20) BB+/P 500,000 634,405 OH State Air Quality Dev. Auth. Rev. Bonds (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 1,000,000 1,106,430 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College), 5s, 7/1/44 A1 4,850,000 5,379,038 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5 3/4s, 12/1/32 BB/F 2,225,000 2,441,582 (Memorial Hlth. Syst. Oblig. Group), 5 1/2s, 12/1/43 BB/F 235,000 252,837 Oklahoma (0.5%) OK Cnty., Fin. Auth. Rev. Bonds (Epworth Village), Ser. A, 5s, 4/1/33 BB–/P 1,070,000 1,032,871 Tulsa, Muni. Arpt. Trust Mandatory Put Bonds (6/1/25) (American Airlines, Inc.), 5s, 6/1/35 BB– 1,750,000 1,946,980 Tulsa, Muni. Arpt. Trust Rev. Bonds (American Airlines, Inc.), Ser. B, 5 1/2s, 12/1/35 B+/P 2,000,000 2,186,140 Oregon (0.3%) Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Mirabella at South Waterfront), Ser. A, 5.4s, 10/1/44 BB–/P 1,000,000 1,104,660 Warm Springs Reservation, Confederated Tribes 144A Rev. Bonds (Pelton Round Butte Tribal), Ser. B, 6 3/8s, 11/1/33 A3 1,800,000 1,985,346 Pennsylvania (2.7%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds (Robert Morris U.), Ser. A, 5 3/4s, 10/15/40 Baa3 765,000 831,693 (Chatham U.), Ser. A, 5s, 9/1/35 BBB 1,000,000 1,072,840 (Chatham U.), Ser. A, 5s, 9/1/30 BBB 1,500,000 1,632,060 32 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Pennsylvania cont. Allegheny Cnty., Indl. Dev. Auth. Rev. Bonds (U.S. Steel Corp.), 5 3/4s, 8/1/42 B2 $1,000,000 $590,000 Chester Cnty., Indl. Dev. Auth. Rev. Bonds (Renaissance Academy Charter School), 5s, 10/1/34 BBB– 625,000 673,656 Cumberland Cnty., Muni. Auth. Rev. Bonds (Diakon Lutheran Social Ministries), 5s, 1/1/38 BBB+/F 1,900,000 2,090,532 (Diakon Lutheran Ministries), 5s, 1/1/36 (Prerefunded 1/1/17) BBB+/F 1,790,000 1,859,434 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Millersville U. Student Hsg. & Svcs., Inc.), 5s, 7/1/34 Baa3 800,000 869,136 Lancaster Cnty., Hosp. & Hlth. Ctr. Auth. Rev. Bonds (Landis Homes Retirement Cmnty.), Ser. A, 5s, 7/1/45 BBB–/F 1,500,000 1,563,990 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Brethren Village), Ser. A 6 1/2s, 7/1/40 BB–/P 3,000,000 3,081,420 6 3/8s, 7/1/30 BB–/P 1,375,000 1,416,071 Montgomery Cnty., Higher Ed. & Hlth. Auth. Rev. Bonds (Arcadia U.), 5 1/4s, 4/1/30 BBB 1,530,000 1,642,577 Moon, Indl. Dev. Auth. Rev. Bonds (Baptist Homes Society Oblig. Group), 5 3/4s, 7/1/35 B+/P 2,000,000 2,030,360 Northampton Cnty., Indl. Dev. Auth. Tax Alloc. Bonds (Rte. 33), 7s, 7/1/32 B/P 1,200,000 1,311,324 Northeastern PA Hosp. & Ed. Auth. Rev. Bonds (Wilkes U.), Ser. A, 5 1/4s, 3/1/42 BBB 1,000,000 1,039,460 PA State Higher Edl. Fac. Auth. Rev. Bonds (Shippensburg U.), 6 1/4s, 10/1/43 Baa3 1,000,000 1,129,650 (Indiana U.), Ser. A, 5s, 7/1/32 BBB+ 500,000 540,040 Philadelphia, Auth. for Indl. Dev. Rev. Bonds (Master Charter School), 6s, 8/1/35 BBB+ 2,175,000 2,378,493 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst. Oblig. Group), 7 1/4s, 7/1/18 (In default) † D/P 5,263,244 526 (Graduate Hlth. Syst.), Ser. B, 6 1/4s, 7/1/13 (In default) ***† D/P 510,506 5 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6 1/2s, 1/1/38 Baa3 2,000,000 2,121,840 Puerto Rico (1.2%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds, 5 5/8s, 5/15/43 Ba2 2,295,000 2,295,230 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), Ser. A, 5 3/4s, 7/1/41 Caa3 5,000,000 3,162,500 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6 3/4s, 7/1/36 Caa3 2,500,000 1,503,125 Tax-Free High Yield Fund 33 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Puerto Rico cont. Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A 5 1/2s, 8/1/37 Ca $2,765,000 $1,043,788 5 3/8s, 8/1/39 Ca 2,370,000 894,675 NATL, zero%, 8/1/43 AA– 20,000,000 3,407,000 Rhode Island (0.3%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. B, 5s, 6/1/50 BBB+/F 3,000,000 3,108,420 South Carolina (1.0%) SC State Pub. Svc. Auth. Rev. Bonds, Ser. A 5 1/2s, 12/1/54 AA– 6,000,000 6,822,900 5s, 12/1/50 AA– 2,000,000 2,231,840 SC State Pub. Svcs. Auth. Rev. Bonds, Ser. A, 5s, 12/1/38 ## AA– 1,000,000 1,154,100 South Dakota (0.1%) SD State Hlth. & Edl. Fac. Auth. Rev. Bonds (Sanford Oblig Group), 5s, 11/1/35 A1 755,000 871,383 Tennessee (0.1%) Chattanooga Hlth. Edl. & Student Hsg. Fac. Board Rev. Bonds (CDFI Phase I, LLC), 5s, 10/1/35 BBB 700,000 800,842 Texas (10.0%) Brazos River Harbor Naval Dist. Env. Rev. Bonds (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 5,150,000 5,657,275 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 3,850,000 4,128,586 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (Idea Pub. Schools) 6s, 8/15/33 BBB 500,000 586,475 5s, 8/15/32 BBB 2,100,000 2,277,408 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5 1/4s, 11/1/30 A+ 2,000,000 2,361,840 Grand Parkway Trans. Corp. Rev. Bonds (Sub. Tier Toll Syst.), Ser. B, 5s, 4/1/53 AA+ 900,000 998,928 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.01s, 12/1/24 A-1+ 7,820,000 7,820,000 Houston, Arpt. Syst. Rev. Bonds (Continental Airlines, Inc. Term. Project), 6 1/2s, 7/15/30 BB– 3,200,000 3,715,552 Ser. B-1, 5s, 7/15/35 BB– 200,000 212,210 Ser. B-1, 5s, 7/15/30 BB– 2,000,000 2,164,240 (United Airlines, Inc.), 4 3/4s, 7/1/24 BB– 2,700,000 3,023,325 Houston, Higher Ed. Fin. Co. Rev. Bonds (Cosmos Foundation), Ser. A 5s, 2/15/42 BBB 2,250,000 2,411,865 5s, 2/15/32 BBB 2,250,000 2,484,878 34 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Texas cont. La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A 6 3/8s, 8/15/44 (Prerefunded 8/15/19) BBB $2,450,000 $2,904,157 6 1/4s, 8/15/39 (Prerefunded 8/15/19) BBB 2,375,000 2,804,970 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa1 4,850,000 5,362,936 Lower CO River Auth. Rev. Bonds, Ser. D, 5s, 5/15/32 A 3,000,000 3,496,110 Matagorda Cnty., Poll. Control Rev. Bonds (Central Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa1 2,400,000 2,701,608 (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa1 3,000,000 3,347,160 New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5 1/2s, 1/1/43 BB–/P 1,050,000 1,082,004 (NCCD College Station Properties, LLC), Ser. A, 5s, 7/1/47 Baa3 1,000,000 1,046,570 (Collegiate Hsg.-Tarleton St.), 5s, 4/1/39 Baa3 500,000 526,310 (Collegiate Hsg.-Tarleton St.), 5s, 4/1/34 Baa3 750,000 808,245 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5s, 4/1/29 Baa3 1,605,000 1,738,985 Newark, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (AW Brown-Fellowship Leadership Academy), Ser. A, 6s, 8/15/32 BBB– 600,000 613,362 North TX, Edl. Fin. Co. Rev. Bonds (Uplift Edl.), Ser. A, 5 1/8s, 12/1/42 BBB– 2,500,000 2,671,575 North TX, Thruway Auth. Rev. Bonds, Ser. B, zero%, 9/1/37 AA+ 3,000,000 1,222,410 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. I, 6 1/2s, 1/1/43 A1 5,300,000 6,726,654 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 (Prerefunded 1/1/18) A2 870,000 951,858 Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Happy Harbor Methodist Home, Inc.), Ser. A, 7 3/4s, 11/15/44 B–/P 830,000 978,263 (Sears Methodist Retirement Syst. Oblig. Group), Ser. C, 6 1/4s, 5/9/53 (In default) † D/P 162,000 243 (Sears Methodist Retirement Syst. Oblig. Group), Ser. B, 6.15s, 11/15/49 (In default) † D/P 2,766,000 4,149 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 6.05s, 11/15/46 (In default) † D/P 1,833,000 2,750 (Sears Methodist Retirement Syst. Oblig. Group), Ser. D, 6.05s, 11/15/46 (In default) † D/P 317,000 476 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.45s, 11/15/38 (In default) † D/P 4,122,000 6,183 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/44 B+/P 2,550,000 2,556,018 (Air Force Village), 6 3/8s, 11/15/44 BBB–/F 4,000,000 4,398,000 (Buckingham Sr. Living Cmnty., Inc.), Ser. A, 5 1/2s, 11/15/45 BB/F 1,500,000 1,562,070 Tax-Free High Yield Fund 35 MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Texas cont. Travis Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wayside Schools), Ser. A 5 1/4s, 8/15/42 BB+ $810,000 $825,147 5s, 8/15/27 BB+ 500,000 531,220 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 Baa1 4,500,000 5,454,630 TX Private Activity Surface Trans. Corp. Rev. Bonds (LBJ Infrastructure), 7s, 6/30/40 Baa3 4,500,000 5,442,660 (NTE Mobility), 6 7/8s, 12/31/39 Baa2 3,350,000 3,999,029 Uptown, Dev. Auth. Tax Increment Contract Tax Alloc. Bonds (Infrastructure Impt. Fac.), 5 1/2s, 9/1/29 BBB 1,000,000 1,084,540 Utah (0.5%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. A, 0.01s, 5/15/37 VMIG1 5,000,000 5,000,000 Vermont (0.1%) VT State Edl. & Hlth. Bldg. Fin. Agcy. Rev. Bonds (U. of VT Med. Ctr.), Ser. A, 5s, 12/1/35 A3 1,000,000 1,168,710 Virginia (1.9%) Albemarle Cnty., Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), 5s, 1/1/31 BB/P 575,000 579,152 Alexandria, Indl. Dev. Auth. Res. Care Fac. Mtge. Rev. Bonds (Goodwin House, Inc.), 5s, 10/1/45 BBB/F 1,500,000 1,684,335 Cherry Hill Cmnty., Dev. Auth. 144A Special Assmt. Bonds (Potomac Shores), 5.15s, 3/1/35 B/P 500,000 510,890 Chesterfield Cnty., Hlth. Ctr. Cmnty. Res. Care Fac. Rev. Bonds (Lucy Corr Village), Ser. A, 6 1/4s, 12/1/38 B–/P 1,450,000 1,223,148 Lexington, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Kendal at Lexington), Ser. A, 5 1/2s, 1/1/37 BB+/P 1,460,000 1,487,229 Lower Magnolia Green Cmnty., Dev. Auth. 144A Special Assmt. Bonds, 5s, 3/1/35 B/P 855,000 873,109 VA State Small Bus. Fin. Auth. Rev. Bonds (Elizabeth River Crossings OPCO, LLC), 6s, 1/1/37 BBB– 2,100,000 2,419,914 (95 Express Lanes, LLC), 5s, 1/1/40 BBB– 4,500,000 4,857,480 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 5,100,000 5,831,646 Washington (1.0%) Port Seattle, Port Indl. Dev. Corp. Rev. Bonds (Delta Airlines, Inc.), 5s, 4/1/30 BB+ 700,000 736,939 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 5/8s, 10/1/40 Baa1 1,600,000 1,725,504 36 Tax-Free High Yield Fund MUNICIPAL BONDS AND NOTES (97.6%)* cont. Rating** Principal amount Value Washington cont. WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 (Prerefunded 7/1/19) Baa1 $3,000,000 $3,606,600 (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 (Prerefunded 12/1/20) AAA/P 1,200,000 1,447,572 (Central WA Hlth. Svcs. Assn.), 4s, 7/1/36 Baa1 1,620,000 1,630,449 WA State Hsg. Fin. Comm. 144A Rev. Bonds (Heron’s Key Oblig. Group), Ser. A, 7s, 7/1/50 B–/P 1,000,000 1,021,310 West Virginia (0.3%) Pleasants Cnty., Poll. Control Rev. Bonds (Allegheny), Ser. F, 5 1/4s, 10/15/37 Baa3 500,000 517,225 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B+/P 2,330,000 2,470,126 Wisconsin (1.9%) Platteville, Redev. Auth. Rev. Bonds (UW-Platteville Real Estate), 5s, 7/1/32 BBB– 1,500,000 1,593,630 Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB 800,000 877,344 (Trans. Infrastructure Properties), 5s, 7/1/42 BBB 3,500,000 3,649,835 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (St. Johns Cmntys. Inc.), Ser. A, 7 5/8s, 9/15/39 (Prerefunded 9/15/19) AAA/F 1,550,000 1,915,087 (St. Johns Cmntys. Inc.), Ser. A, 7 1/4s, 9/15/29 (Prerefunded 9/15/19) AAA/F 1,000,000 1,222,240 (Prohealth Care, Inc.), 6 5/8s, 2/15/39 (Prerefunded 2/15/19) A1 3,000,000 3,506,880 (St. John’s Cmnty., Inc.), Ser. B, 5s, 9/15/45 BBB+/F 750,000 798,128 (Prohealth Care, Inc.), 5s, 8/15/39 A1 750,000 839,820 WI State Pub. Fin. Auth Sr. Living Rev. Bonds (Rose Villa, Inc.), Ser. A 6s, 11/15/49 BB–/P 1,000,000 1,087,340 5 3/4s, 11/15/44 BB–/P 500,000 536,640 5 1/2s, 11/15/34 BB–/P 1,685,000 1,800,979 WI State Pub. Fin. Auth. 144A Rev. Bonds (Church Home of Hartford, Inc.), Ser. A, 5s, 9/1/38 BB/F 1,500,000 1,510,350 Total municipal bonds and notes (cost $913,526,517) PREFERRED STOCKS (1.2%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, 5s cum. pfd. 5,175,000 $5,616,428 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 6,000,000 6,473,160 Total preferred stocks (cost $11,175,000) Tax-Free High Yield Fund 37 UNITIZED TRUST (0.1%)* Shares Value CMS Liquidating Trust 144A F 400 $991,752 Total unitized trust (cost $1,206,477) COMMON STOCKS (0.0%)* Shares Value Tembec, Inc. (Canada) † 10,751 7,137 Total common stocks (cost $8,077,612) TOTAL INVESTMENTS Total investments (cost $933,985,606) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,023,760,012. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. *** This security is in default of principal and interest. † This security is non-income-producing. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 25.3% Transportation 12.5 Utilities 11.0 38 Tax-Free High Yield Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $7,137 $—­ $—­ Total common stocks —­ —­ Municipal bonds and notes $—­ $999,077,443 $169,400 Preferred stocks —­ 12,089,588 —­ Unitized trust —­ —­ 991,752 Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Tax-Free High Yield Fund 39 Statement of assets and liabilities 1/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $933,985,606) $1,012,335,320 Cash 1,590,458 Interest and other receivables 10,912,430 Receivable for shares of the fund sold 2,784,202 Receivable for investments sold 6,742,963 Receivable for sales of delayed delivery securities (Note 1) 2,948,955 Prepaid assets 52,550 Total assets LIABILITIES Payable for investments purchased 3,661,970 Payable for purchases of delayed delivery securities (Note 1) 6,083,492 Payable for shares of the fund repurchased 1,728,871 Payable for compensation of Manager (Note 2) 409,973 Payable for custodian fees (Note 2) 6,052 Payable for investor servicing fees (Note 2) 114,537 Payable for Trustee compensation and expenses (Note 2) 386,002 Payable for administrative services (Note 2) 9,518 Payable for distribution fees (Note 2) 224,182 Distributions payable to shareholders 885,290 Other accrued expenses 96,979 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,047,605,758 Undistributed net investment income (Note 1) 4,322,725 Accumulated net realized loss on investments (Note 1) (106,518,185) Net unrealized appreciation of investments 78,349,714 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 40 Tax-Free High Yield Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($780,429,875 divided by 61,899,960 shares) $12.61 Offering price per class A share (100/96.00 of $12.61)* $13.14 Net asset value and offering price per class B share ($12,112,012 divided by 958,726 shares)** $12.63 Net asset value and offering price per class C share ($70,594,555 divided by 5,586,825 shares)** $12.64 Net asset value and redemption price per class M share ($8,717,401 divided by 691,353 shares) $12.61 Offering price per class M share (100/96.75 of $12.61)† $13.03 Net asset value, offering price and redemption price per class Y share ($151,906,169 divided by 12,002,916 shares) $12.66 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Tax-Free High Yield Fund 41 Statement of operations Six months ended 1/31/16 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $2,352,910 Investor servicing fees (Note 2) 339,343 Custodian fees (Note 2) 7,131 Trustee compensation and expenses (Note 2) 38,410 Distribution fees (Note 2) 1,311,823 Administrative services (Note 2) 15,610 Other 172,386 Total expenses Expense reduction (Note 2) (720) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (523,060) Net unrealized appreciation of investments during the period 18,872,560 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 Tax-Free High Yield Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 1/31/16* Year ended 7/31/15 Operations: Net investment income $20,417,571 $42,334,314 Net realized gain (loss) on investments (523,060) 5,597,883 Net unrealized appreciation of investments 18,872,560 5,065,741 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (1,130,045) (1,541,786) Class B (17,643) (23,672) Class C (101,220) (120,251) Class M (12,489) (15,455) Class Y (217,795) (170,902) From tax-exempt net investment income Class A (15,598,765) (33,365,589) Class B (203,286) (441,002) Class C (1,107,470) (2,192,720) Class M (159,403) (328,185) Class Y (2,870,911) (4,994,756) Increase from capital share transactions (Note 4) 24,265,938 8,605,415 Total increase in net assets NET ASSETS Beginning of period 982,146,030 963,736,995 End of period (including undistributed net investment income of $4,322,725 and $5,324,181, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Tax-Free High Yield Fund 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) a (in thousands) (%) b net assets (%) (%) Class A­ January 31, 2016** $12.39­ .27­ .22­ .49­ (.27) —­ —­ $12.61­ * $780,430­ .41* 2.07* 10* July 31, 2015­ 12.27­ .55­ .12­ .67­ (.55) —­ —­ 12.39­ 5.48­ 765,887­ .80­ 4.28­ 17­ July 31, 2014­ 11.85­ .55­ .42­ .97­ (.55) —­ —­ 12.27­ 8.47­ 807,290­ .80­ 4.73­ 19­ July 31, 2013­ 12.66­ .57­ (.83) (.55) — c —­ 11.85­ 843,916­ .80­ 4.43­ 16­ July 31, 2012­ 11.56­ .60­ 1.10­ 1.70­ (.60) — c — ­ d 12.66­ 15.03­ 1,008,921­ .81­ 4.94­ 13­ July 31, 2011­ 11.77­ .65­ (.23) .42­ (.63) — c —­ e 11.56­ 3.79­ 862,832­ .80­ 5.74­ 14­ Class B­ January 31, 2016** $12.42­ .23­ .21­ .44­ (.23) —­ —­ $12.63­ * $12,112­ .72* 1.76* 10* July 31, 2015­ 12.29­ .47­ .13­ .60­ (.47) —­ —­ 12.42­ 4.91­ 11,828­ 1.42­ 3.66­ 17­ July 31, 2014­ 11.87­ .48­ .42­ .90­ (.48) —­ —­ 12.29­ 7.79­ 12,503­ 1.42­ 4.11­ 19­ July 31, 2013­ 12.68­ .49­ (.83) (.47) — c —­ 11.87­ 13,324­ 1.42­ 3.82­ 16­ July 31, 2012­ 11.58­ .52­ 1.10­ 1.62­ (.52) — c —­ d 12.68­ 14.33­ 13,768­ 1.43­ 4.32­ 13­ July 31, 2011­ 11.79­ .58­ (.23) .35­ (.56) — c —­ e 11.58­ 3.20­ 11,987­ 1.42­ 5.09­ 14­ Class C­ January 31, 2016** $12.42­ .22­ .22­ .44­ (.22) —­ —­ $12.64­ * $70,595­ .80* 1.69* 10* July 31, 2015­ 12.29­ .45­ .13­ .58­ (.45) —­ —­ 12.42­ 4.75­ 66,342­ 1.57­ 3.51­ 17­ July 31, 2014­ 11.88­ .46­ .41­ .87­ (.46) —­ —­ 12.29­ 7.54­ 60,957­ 1.57­ 3.96­ 19­ July 31, 2013­ 12.69­ .47­ (.83) (.45) — c —­ 11.88­ 69,981­ 1.57­ 3.67­ 16­ July 31, 2012­ 11.58­ .50­ 1.11­ 1.61­ (.50) — c —­ d 12.69­ 14.24­ 70,823­ 1.58­ 4.13­ 13­ July 31, 2011­ 11.79­ .57­ (.23) .34­ (.55) — c — ­ e 11.58­ 2.99­ 40,797­ 1.57­ 4.98­ 14­ Class M­ January 31, 2016** $12.39­ .25­ .22­ .47­ (.25) —­ —­ $12.61­ * $8,717­ .55* 1.94* 10* July 31, 2015­ 12.27­ .51­ .12­ .63­ (.51) —­ —­ 12.39­ 5.20­ 8,549­ 1.07­ 4.00­ 17­ July 31, 2014­ 11.85­ .52­ .42­ .94­ (.52) —­ —­ 12.27­ 8.18­ 8,014­ 1.07­ 4.46­ 19­ July 31, 2013­ 12.66­ .53­ (.82) (.52) — c —­ 11.85­ 8,543­ 1.07­ 4.16­ 16­ July 31, 2012­ 11.57­ .56­ 1.09­ 1.65­ (.56) — c —­ d 12.66­ 14.68­ 9,357­ 1.08­ 4.68­ 13­ July 31, 2011­ 11.77­ .62­ (.22) .40­ (.60) — c —­ e 11.57­ 3.61­ 8,544­ 1.07­ 5.47­ 14­ Class Y­ January 31, 2016** $12.44­ .28­ .22­ .50­ (.28) —­ —­ $12.66­ * $151,906­ .29* 2.19* 10* July 31, 2015­ 12.31­ .57­ .13­ .70­ (.57) —­ —­ 12.44­ 5.79­ 129,540­ .57­ 4.51­ 17­ July 31, 2014­ 11.89­ .58­ .42­ 1.00­ (.58) —­ —­ 12.31­ 8.69­ 74,972­ .57­ 4.93­ 19­ July 31, 2013­ 12.70­ .60­ (.83) (.58) — c —­ 11.89­ 50,405­ .57­ 4.65­ 16­ July 31, 2012­ 11.59­ .62­ 1.11­ 1.73­ (.62) — c —­ d 12.70­ 15.38­ 103,030­ .58­ 5.11­ 13­ July 31, 2011­ 11.79­ .68­ (.22) .46­ (.66) — c —­ e 11.59­ 4.17­ 58,265­ .57­ 5.98­ 14­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44 Tax-Free High Yield Fund Tax-Free High Yield Fund 45 Financial highlights (Continued) * Not annualized. ** Unaudited. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Amount represents less than $0.01 per share. d Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Southwest Capital, which amounted to less than $0.01 per share outstanding as of August 22, 2011. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 46 Tax-Free High Yield Fund Notes to financial statements 1/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through January 31, 2016. Putnam Tax Free High Yield Fund (the fund) is a diversified series of Putnam Tax-Free Income Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income exempt from federal income tax. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)), are a combination of below-investment-grade and investment grade securities, and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, the fund invests at least 80% of the fund’s net assets in tax-exempt investments. This policy cannot be changed without the approval of the fund’s shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally do not pay a contingent deferred sales charge and classM shares do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations Tax-Free High Yield Fund 47 from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 48 Tax-Free High Yield Fund At July 31, 2015, the fund had a capital loss carryover of $106,998,800 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $3,073,566 $33,528,532 $36,602,098 * 4,270,473 N/A 4,270,473 July 31, 2016 17,411,277 N/A 17,411,277 July 31, 2017 33,971,635 N/A 33,971,635 July 31, 2018 14,743,317 N/A 14,743,317 July 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $90,367 recognized during the period between November 1, 2014 and July 31, 2015 to its fiscal year ending July 31, 2016. The aggregate identified cost on a tax basis is $932,891,563, resulting in gross unrealized appreciation and depreciation of $105,759,716 and $26,315,959, respectively, or net unrealized appreciation of $79,443,757. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.430% of the next $50 billion, 0.580% of the next $5 billion, 0.410% of the next $50 billion, 0.530% of the next $10 billion, 0.400% of the next $100 billion and 0.480% of the next $10 billion, 0.395% of any excess thereafter. Putnam Management has contractually agreed, through November 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Tax-Free High Yield Fund 49 Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $263,092 ClassM 2,881 ClassB 4,061 ClassY 46,154 ClassC 23,155 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $720 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $701, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to March 21, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $898,504 ClassM 21,227 ClassB 50,870 Total ClassC 341,222 50 Tax-Free High Yield Fund For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,844 and $433 from the sale of classA and classM shares, respectively, and received $7,624 and $1,960 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,138 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $110,255,879 $90,776,037 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 3,303,066 $41,227,396 5,977,639 $74,830,746 Shares issued in connection with reinvestment of distributions 1,104,563 13,793,954 2,277,181 28,488,827 4,407,629 55,021,350 8,254,820 103,319,573 Shares repurchased (4,319,155) (53,865,018) (12,255,159) (153,443,969) Net increase (decrease) Six months ended 1/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 74,130 $927,604 112,802 $1,413,005 Shares issued in connection with reinvestment of distributions 14,938 186,899 30,842 386,562 89,068 1,114,503 143,644 1,799,567 Shares repurchased (83,006) (1,037,110) (208,319) (2,601,427) Net increase (decrease) Six months ended 1/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 569,964 $7,130,187 1,135,456 $14,261,996 Shares issued in connection with reinvestment of distributions 56,587 708,092 111,988 1,403,887 626,551 7,838,279 1,247,444 15,665,883 Shares repurchased (382,262) (4,775,782) (864,120) (10,800,088) Net increase Tax-Free High Yield Fund 51 Six months ended 1/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 56,444 $705,831 103,264 $1,290,469 Shares issued in connection with reinvestment of distributions 12,458 155,618 25,405 317,823 68,902 861,449 128,669 1,608,292 Shares repurchased (67,470) (840,275) (91,988) (1,148,789) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 3,832,352 $48,058,878 8,507,598 $106,883,117 Shares issued in connection with reinvestment of distributions 120,161 1,506,874 217,641 2,732,643 3,952,513 49,565,752 8,725,239 109,615,760 Shares repurchased (2,366,237) (29,617,210) (4,400,609) (55,409,387) Net increase Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. 52 Tax-Free High Yield Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Tax-Free High Yield Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable . Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Tax Free Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 25, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 25, 2016
